Citation Nr: 1540862	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-32 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the reduction of VA pension benefits for the period commencing January 1, 2006, was proper.



ATTORNEY FOR THE BOARD

K. Hudson, Counsel










INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2008 rating action of the Department of Veterans Affairs (VA) Pension Center at the Regional Office (RO) in St. Paul, Minnesota.  The Detroit Michigan RO otherwise has jurisdiction of the claims folder.  The appeal was remanded in January 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his September 2009 substantive appeal, the Veteran requested that he be afforded a personal hearing before a Veterans Law Judge at the local RO (travel board).  His first scheduled hearing in May 2011 was postponed. His second scheduled hearing in November 2011 was cancelled.   However, more recently, in written arguments received in April 2014, he expressed his belief that his representative had obtained a postponement for his hearing.  Although 4 years has past, and he had been told he would be notified soon, he argued that he had still not been notified.  He also expressed his displeasure with the way his representative had handled his appeal, include his hearing request.  Both statements relate the Veteran's continued desire to appear for a Board hearing.  Given the Veteran's fundamental right to a hearing, to ensure due process of law, the Veteran must be afforded an opportunity to appear at a Board hearing. See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).

Additionally, in a separate statement received in April 2014, the Veteran stated that he was changing his representative from Disabled American Veterans to The American Legion.  The Veteran should be provided with the proper form to designate his accredited representative.  This may be accomplished by mail, or in person at the Veteran's hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to complete and return a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, to appoint The American Legion (or VSO of his choice) as his accredited representative.  Tell him that he can mail or fax the signed form in, or bring it to his hearing.  

2.  Clarify whether the Veteran wishes to have a Travel Board hearing or a Videoconference hearing, and schedule him for the appropriate hearing.  If he no longer wishes to have a hearing, this should be clearly stated for the record, given the April 2014 statement indicating he desires a hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



